Citation Nr: 1328687	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  12-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to April 1946. This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In February 2013, a telephone conference was conducted between a Decision Review Officer (DRO) and the Veteran's representative; a written report is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  See also VA Compensation and Pension Service Training Letter 10-02 (March 2010) ("Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").

The Veteran was afforded a VA examination in December 2010 during which he reported noticing hearing loss about 25 years prior and tinnitus over 20 years prior.  The examiner stated that it was at least as likely as not that the Veteran's bilateral hearing loss was related to his post-service occupational and/or recreational noise exposure, and that it was at least as likely as not that his tinnitus was related to these factors and/or hearing loss.  In so finding, the examiner considered the Veteran's reported history of onset and post-service occupational and recreational noise exposure after service duties as a gunner's mate.  In a July 2011 addendum opinion following review of the claims file, the examiner indicated that the opinion remained unchanged, as there was no evidence of hearing loss or tinnitus during service, to include consideration of a normal whispered voice test on entrance and separation examination.

On review, the Board finds that the December 2010 VA examination and July 2011 addendum opinions are legally inadequate because the examiner, while addressing the relationship between hearing loss and post-service noise exposure, did not provide a clear opinion addressing the likelihood of whether there was such a relationship to service; the opinion was also based in part on a lack of documented in-service hearing loss (including results of whispered voice testing) and tinnitus.  The tinnitus opinion is similarly inadequate, as it is related to the hearing loss opinion.  See Ledford, 3 Vet. App. at 89; Hensley, 5 Vet. App. at 159; VA Training Letter 10-02.

As such, the Board finds that an addendum medical opinion addressing the nature and etiology of the Veteran's current hearing loss and tinnitus is needed to have sufficient medical evidence to decide the claim.  

In addition, the February 2013 DRO telephone conference report indicates that the Veteran was to provide an opinion from his private audiologist in support of his claim.  To date, the Veteran has not submitted such a report.  Moreover, the record is unclear as to whether the Veteran is claiming that he engaged in combat with the enemy.  See, e.g., June 2010 written statement compared to March 2012 substantive appeal (VA Form 9).  As the claims are being remanded, the Veteran should be afforded a minimum 30-day period to supplement the record with any additional information prior to readjudication of the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that the record will be held open for a 30-day period before deciding his case to allow him to provide any additional information related to his claims, to include an opinion from his private audiologist and any additional statements he wishes to offer in support of his claims (e.g., evidence claimed combat exposure, as appropriate).

2.  Then, forward the claims file to the VA audiologist who performed the December 2010 VA examination, or a suitable substitute if this examiner is unavailable, for a complete review and preparation of an addendum opinion addressing the nature and etiology of the Veteran's hearing loss and tinnitus.  An additional examination must be performed if deemed necessary.  The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should provide an explanation in the report.

Specifically, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus manifested during or are otherwise related to service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to report a history of noise exposure during service, and his notice of separation from service shows that he served as a gunner's mate as reported.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

